
	

113 S2749 IS: To establish a board of directors and CEO to oversee the Federal Exchange and State Exchanges, and to provide health insurance oversight.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2749
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a board of directors and CEO to oversee the Federal Exchange and State Exchanges, and
			 to provide health insurance oversight.
	
	
		1.Exchange oversightSubtitle D of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18021
			 et seq.) is amended by adding at the end the following:6Exchange Oversight1351.Board of directors and CEO(a)In generalThere is established the Marketplace Health Insurance Corporation headed by a Chief Executive
			 Officer and directed by a Board of Directors, to oversee management of
			 the Federal Exchange and State Exchanges, and to provide health insurance
			 oversight.(b)CEO(1)In generalThe President shall appoint a Chief Executive Officer, by and with the consent of the Senate, who
			 shall be responsible for administering the Federal Exchange, for
			 overseeing State
			 Exchanges, and for health insurance oversight.(2)Authorities and dutiesThe Chief Executive Officer shall—(A)report directly to the President;(B)be accountable for implementation of the Federal Exchange and oversight of the State Exchanges;(C)be responsible for all Federal health insurance oversight; and(D)serve the public interest of individuals seeking health insurance, serve businesses seeking access
			 to
			 health coverage through the Exchanges, and ensure the efficient
			 operation and function of the Exchanges.(3)RequirementTo be eligible for appointment as Chief Executive Officer, an individual shall have a background in
			 health care issues and private-sector management experience.(c)Board of Directors(1)EstablishmentThere is established a Board of Directors of the Marketplace Health Insurance Corporation.(2)DutiesThe Board of Directors shall advise the Chief Executive Officer on the operation
			 of the Federal Exchange, implementation of the State Exchanges, and health
			 insurance
			 oversight, including—(A)the functionality of healthcare.gov (or any subsequent Internet  site), including SHOP exchanges;(B)ensuring that enrollment information is properly transferred from healthcare.gov (or any subsequent
			 Internet site) to State Medicaid agencies;(C)accuracy of enrollee information submitted through the Exchanges;(D)ensuring the accuracy of advanced premium tax credits;(E)ensuring the accuracy of payment to insurers;(F)enhancement of the consumer experience when comparing plans, including out-of-pocket costs, and
			 searching for
			 a specific provider or drug formulary;(G)overseeing the selection of plans offered on the Federal Exchange, including sufficient network
			 adequacy
			 and transparency requirements;(H)providing recommendations to the Secretary of the Treasury with respect to the implementation of
			 section 4980H of the Internal
			 Revenue Code of 1986 and potential policy changes with respect to such
			 section and associated reporting requirements;(I)creating an automated appeals system for healthcare.gov (or any subsequent Internet  site);(J)overseeing the transition from a State Exchange to the Federal Exchange;(K)enabling online enrollment in health insurance plans through the Exchanges for small businesses and
			 employee choice
						for employees of small businesses;(L)overseeing the Federal contracting related to healthcare.gov (or any subsequent Internet site);(M)providing recommendations to the Office of Personal Management on the oversight and administration
			 of the multi-State plan program; and(N)additional matters, as determined by the Secretary of Health and Human Services, the Chief
			 Executive Officer, or President.(3)MembershipThe Board of Directors shall be comprised of
the following:(A)The	Secretary of Health and Human Services.(B)The	Administrator of the Centers for Medicare & Medicaid Services.(C)The Commissioner of the Internal Revenue Service.(D)The Administrator of the Small Business Administration.(E)Three representatives of the private sector who have demonstrated knowledge in individual health
			 care coverage, small employer health care coverage, administering a public
			 or private health care delivery system, operating complex information
			 system technologies, or promoting health and wellness, appointed by the
			 Comptroller General of the United States.(4)Terms(A)Officers of the Federal GovernmentEach member of the Board of Directors described in subparagraphs (A) through (D) of paragraph (3)
			 shall serve for a term that is concurrent with the member’s term as an
			 officer within the Federal
			 department or agency.(B)Other membersEach member of the board described in paragraph (3)(E) shall be appointed for a term of 3 years and
			 may be reappointed for a term of an additional 2
			 years.(5)ChairpersonThe Secretary of Health and Human Services shall serve as Chair of the Board of Directors.(d)Technical advisory committee(1)In generalTo assist the Chief Executive Officer and Board of Directors in carrying out their duties, the
			 Board of Directors shall establish a technical advisory committee.(2)MembershipThe technical advisory committee shall be comprised of the following:(A)One technical expert from the Centers for Medicare & Medicaid Administration.(B)One representative of the health insurance industry.(C)One representative of health care consumer groups.(D)One representative of the National Association of Insurance Commissioners.(E)One representative of the State Medicaid agencies.(F)One representative from the small business community.(G)One representative of Federal information technology contractors involved in the operation and
			 development of
			 healthcare.gov (or any subsequent Internet  site).(H)At the discretion of the Chair of the Board of Directors, up to 2  additional members, selected by
			 the Chair and approved
			 by the Chief Executive Officer.(3)ChairThe Chair of the Board of Directors shall appoint one member of the technical advisory committee to
			 serve as Chair of such committee.(4)TermsEach member of the technical advisory committee shall be appointed for a term of 3 years and may be
			 reappointed for a term of an additional 2 years.(e)Work plan and report(1)Work planNot later than 3 months after the date of enactment of this section, the Chief Executive Officer,
			 in cooperation with the Board of Directors, shall develop a work
			 plan with respect to duties described in subsection (c)(2), indicating the
			 priority and schedule the Board of Directors will take in addressing such
			 duties.   The work plan
			 shall be displayed on healthcare.gov (or any
			 subsequent Internet  site).(2)Annual reportNot later than February 1 of each year, the Chief Executive Officer, in consultation with the Board
			 of Directors, shall submit an annual
			 report to the President and Congress on the status of the Federal Exchange
			 and related insurance oversight, including progress made on the duties of
			 the Chief Executive Officer and Board of Directors under subsection (c)(2)
			 and remaining issues to be
			 addressed to enhance the functionality of healthcare.gov (or any
			 subsequent Internet  site)..
		
